Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 have been examined.
Response to Arguments
Applicant's arguments filed June 16, 2022 in regards to the Double Patenting Rejection have been fully considered but they are not persuasive.  An electronic Terminal Disclaimer has not been received.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,3,5-6,8,10 and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5,7,11,13,16 of copending Application No. 17/014,482 in view of Ellers et al. (US 2016/0260302).  Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1,5,7,11,13,16 of copending Application No. 17/014,482 would encompass the broader claims 1,6,8,10 and 16 of the current application.  Since the copending Application No. 17/014,482 shows the wireless device is associated with RFID device, therefore it would have been obvious such wireless device can be implemented as the claimed RFID device.  The invention of copending Application No. 17/014,482 does not explicitly mention the wireless signal is RFID signal.  However, claim 2 of copending Application No. 17/014,482 shows the wireless signal is a Bluetooth signal, a Wireless Fidelity signal or a NFC signal.  Ellers shows wireless signal can be Bluetooth signal, NFC signal, Wireless Fidelity signal, RFID signal, or etc (Para. 33).  Therefore, it would have been obvious at the time the invention was made to combine or replace the RFID signal as shown by Ellers to the wireless signal shown by copending Application No. 17/014,482 because it would be an implementation of simple substitution of one known element for another to obtain predictable results.  The transceiver can be implemented as RFID driver.
This is a provisional nonstatutory double patenting rejection.
Current application 
Copending Application No. 17/014,482
1
1
3
5,11
5
13,16
6
7
8
5,11
10
13,16
16
13,16



Allowable Subject Matter
Claims 2,4,7,9,11-15,17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689